Citation Nr: 0720512	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-40 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for psychiatric disorder 
secondary to service connected status post left 
variococelectomy with urinary frequency and erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from October 1980 to 
September 1984.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2005 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant avers that he has psychological problems 
including depression because of a variococelectomy.  
Statements and testimony from the appellant reflect that he 
has had a difficult time coping with the inability to have 
children due to his service-connected disability.  Service 
connection for status post left variococelectomy with urinary 
frequency and erectile dysfunction has been in effect from 
September 1984.

The evidence of record shows that the appellant has a 
diagnosis for major depression, and that he is followed for 
management of hypogandism and gynecomastoid.  The 
relationship, if any, between his claimed condition and his 
service-connected disability is unclear and a further 
development of the medical record is necessary.  
Specifically, the nature of any psychiatric disorder should 
be identified for the record and an opinion should be 
obtained as to whether the appellant has a psychiatric 
disorder secondary to his service-connected disorder.  See 
38 C.F.R. § 3.159(c)(4).

Further, the Board notes that the appellant's representative 
indicated at the April 2006 hearing that there is a relevant 
medical opinion dated March 6, 2006, from the Springfield Vet 
Center.  However, this report is not in the claims folder and 
was not considered by the RO.  See Statement of the Case 
dated November 2005.  This opinion should be obtained and 
associated with the claims folder.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The medical opinion dated March 6, 
2006, from the Springfield Vet Center 
should be obtained and associated with the 
claims folder.

2.  The appellant should be scheduled for 
a VA psychiatric examination to ascertain 
whether it is likely, as likely as not, or 
not likely that the appellant has any 
current psychiatric disorder due to his 
service-connected genitourinary 
disability.  A complete rationale for all 
opinions must be provided.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




